Case 6:19-cv-00034-JRH-CLR Document6 Filed 11/19/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

STATESBORO DIVISION

DWIGHT SMITH, )

Plaintiff, )
v. 5 CV619-034
FORD MOTOR CREDIT )
COMPANY, )

Defendant. )

ORDER

 

Before the Court is plaintiff's Motion for a Continuance. Doc. 5. Plaintiff
asks for an unspecified continuance in this case due to the current COVID-19
pandemic. Jd. The Court will CONSTRUE this motion as a request for an
extension of time and will GRANT it IN PART. Plaintiff shall have an
additional 90 days to serve defendant. Failure to effectuate service within
that time frame will result in a recommendation of dismissal for failure to
comply with Fed. R. Civ. P. 4(m) and this Court’s Order.

SO ORDERED, this 19th day of November, 2020.

CHRISTOPHER L. RAY
UNITED STATES MAGISTRATE to
SOUTHERN DISTRICT OF GEORGIA
